Citation Nr: 0516732	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION


The veteran had active service from April 1951 to February 
1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a decision dated in July 2002, the Board denied the 
veteran's claim, and he filed a timely appeal of the decision 
to the U.S. Court Of Appeals For Veterans Claims (Court).  In 
a decision dated in November 2004, the Court vacated the July 
2002 Board decision and remanded the case to the Board for 
readjudication consistent with the Court's decision and 
Order.  A Court Order dated in December 2004 executed the 
Court's decision.  In a February 2005 letter, the Board 
informed the veteran's representative of the Court's action 
and order.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The bases of the Court's action were: the Board's decision 
did not discuss whether the evidence of record reflected that 
the veteran received the full notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  See Charles v. Principi, 17 Vet. App. 370 
(2002).  Specifically, did the supplemental statements of the 
case (SSOC) or other documents inform the veteran who would 
obtain the evidence, or what parts of the evidence, still 
needed to establish his claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); and, second, the examiner who conducted 
the September 2001 examination did not comply with the 
instructions in the March 2001 Board remand.  Specifically, 
the examiner failed to opine on the etiology of the veteran's 
headaches.  The remand instructed the examiner to opine 
whether the veteran's headaches are at least as likely as not 
related to his active military service.  The examiner, 
however, opined only that the veteran's claimed history of 
head trauma in service could not be substantiated by the 
medical records available in the claim file.  The deficiency 
of this opinion was that exclusion of in-service trauma as a 
potential nexus did not preclude the prospect of the 
veteran's headaches otherwise having had their onset while he 
was in active service.

Thus, the Court held that the examiner's opinion failed to 
provide an opinion on the etiology of the veteran's 
headaches, which constituted a failure to comply with the 
Board's remand instructions, and that another examination on 
remand was required.  Stegall v. West, 11 Vet. App. 268 
(1998).  Remand is required when there has been a failure to 
comply with prior remand instructions.  Id.  In light of the 
necessity of another remand to comply with the March 2001 
remand, no purpose would be served by a Board review to 
determine if the current state of the record reflects 
evidence that shows the veteran was provided VCAA notice as 
to who would obtain what parts of the evidence needed to 
support his claim.

While the Board notes that a comprehensive medical review of 
the claim file would suffice, the Court specifically ordered 
an examination and opinion of etiology.

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the veteran which 
reflects the  specific VCAA content-
compliant provisions of notice and 
assistance as explained in the applicable 
legal precedents on VCAA notice.  The 
letter should specifically inform the 
veteran of the evidence lacking and still 
needed to establish his claim and whether 
the RO or the veteran will be responsible 
for obtaining the evidence needed.

2.  After the above is complete, the RO 
shall schedule an appropriate examination 
to determine the etiology of the 
veteran's claimed migraine headaches.  
The claim file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  Such 
review should be noted in the examination 
report.  After reviewing the claim file, 
to specifically include the service 
medical records, and examining the 
veteran, the examiner(s) should be 
requested to provide the following 
opinion: (1) Does the veteran have a 
disability manifested by headaches, 
specifically migraine headaches?  If so, 
please provided an opinion as to whether 
it is at least as likely as not related 
to the veteran's period of service.  The 
examiner must answer the question asked 
and in the terms asked.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

The RO should advise the veteran that a 
failure to report for the above-scheduled 
VA examination without good cause may 
result in the denial of his service-
connection claim.  38 C.F.R. § 3.655 
(2004).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that it is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268.  The RO should ensure that 
the examination complies with the remand 
instructions.  

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



